                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA                             FILED
                            BUTTE DIVISION                                    JUN ' 1 2019
                                                                           Clerk, U.S Di&tnct Court
                                                                             District Of Montana
                                                                                   Missoula
  UNITED STATES OF AMERICA,
                                                   CR 08-22-BU-DLC
                       Plaintiff,

        vs.                                         ORDER

  MICHAEL JOSEPH DIFRANCESCO,

                      Defendant.



      Before the Court is the United States' Unopposed Motion to Dismiss

Petition. (Doc. 81.) The United States moves to dismiss revocation proceedings

because the defendant has been in compliance with the conditions of his supervised

release since this Court held an initial revocation hearing on April 11, 2019.

      IT IS ORDERED that the motion (Doc. 81) is GRANTED. The Petition for

Warrant for Offender under Supervision (Doc. 63) is DISMISSED.

      IT IS FURTHER ORDERED that the revocation hearing scheduled for June

13, 2019 is VACATED.
                    . +tt
      DATED this _l l_ day of June, 2019.




                                              Dana L. Christensen, Chief Judge
                                              United States District Court
